SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 27, 2010 (December 22, 2010) MangoSoft, Inc. (Exact name of Registrant as specified in charter) Nevada 0-30781 87-0543565 (State or other (Commission file (I.R.S. Employer jurisdiction of number) Identification Number) incorporation) 108 Village Square, Suite 315 Somers, New York10589 (Address of Principal Executive Offices) (914) 669-5333 (Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry Into a Material Definitive Agreement By Unanimous vote of the Company’s Board of Directors, the Company entered into a Partnership Interest Purchase Agreement, effective December 22, 2010, whereby the Company acquired Structured Settlement Investments, L.P., a Delaware limited partnership, in exchange for 200,000 shares of the Company’s common stock. At the time of the approval of the acquisition, the transaction was valued at $20,000 ($0.10 per share).A copy of the Partnership Interest Purchase Agreement is attached as Exhibit 99.1. Item 7.01Regulation FD Disclosure. On December 27, 2010, the Company announced in a press release (MangoSoft Acquires Structured Settlement Firm) that the Company acquired Structured Settlement Investments, L.P. (“SSI LP”), a Delaware limited partnership that originates, purchases and resells structured settlements from beneficiaries of insurance, litigation and lottery awards. The Company intends to file for conversion of SSI LP into Aspyre Settlement Funding, Inc., a wholly-owned subsidiary of MangoSoft. The structured settlement investment business provides liquidity to beneficiaries in the form of cash purchases of streams of future payments which the sellers are entitled to receive over a number of years. SSI LP was formed as a limited partnership in 2004 and has purchased streams of payments in excess of $85 million in the aggregate. The firm has experienced management with over 15 years of success in originations of these assets. A copy of the press release is attached hereto as Exhibit 99.2. The information in this Form 8-K being furnished under this Item 7.01 and Exhibit 99.2 shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of such Section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act or Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. a. Financial Statements of Business Acquired. Attached. b. Pro Forma Financial Information. Attached. c. Exhibits. Partnership Interest Purchase Agreement Press Release Dated December 27, 2010 2 Signatures Pursuant to the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:December 27, 2010
